     Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 1 of 12            FILED
                                                                       2019 Jul-23 PM 06:53
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA

ANITA BERRY,                       )
                                   )
         Plaintiff,                )   Case No. 4:18-cv-00356-KOB
v.                                 )
                                   )
FIRST STATE BANK OF DEKALB         )
COUNTY INC., et al.,               )
                                   )
         Defendants.               )



      DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
                 REPLY IN SUPPORT OF ITS
             MOTION FOR SUMMARY JUDGMENT



                                 Kirkland E. Reid
                                 Jones, Walker LLP
                                 11 N. Water Street, Suite 1200
                                 Mobile, AL 36602
                                 251-439-7513
                                 Email: kreid@joneswalker.com

                                 J. Anthony Love
                                 Norman Charles Campbell, II
                                 KING & SPALDING LLP
                                 1180 Peachtree Street, N.E.
                                 Atlanta, GA 30309
                                 404-572-2748
                                 Fax: 404-572-5100
                                 Email: tlove@kslaw.com
                                 Email: ccampbell@kslaw.com

                                 Attorneys for Defendant
                                 Equifax Information Services LLC
             Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 2 of 12




                                           TABLE OF CONTENTS

RESPONSE TO MS. BERRY’S ADDITIONAL UNDISPUTED FACTS......... 1

DISCUSSION OF RELEVANT LEGAL AUTHORITIES ................................... 2

       I.      Ms. Berry Was Not Damaged by Equifax’s Alleged Violations of the
               FCRA. ........................................................................................................ 2

       II.     Ms. Berry Has Not Established That Equifax Failed to Follow
               Reasonable Procedures. .............................................................................. 6

       III. Ms. Berry Failed to Establish That Equifax Willfully Violated the
            FCRA. ........................................................................................................ 9

CONCLUSION ....................................................................................................... 10




                                                              ii
        Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 3 of 12




      Defendant, Equifax Information Services LLC (“Equifax”), files its reply in

further support of its Motion for Summary Judgment (“Motion,” Doc. 40) and in

reply to Plaintiff’s Response And Brief in Opposition to the Motion for Summary

Judgment Filed by Equifax Information Services, LLC (“Response,” Doc. 44). For

the reasons set forth below and in its Motion, Equifax’s Motion should be granted,

and Ms. Berry’s motion should be denied.

   RESPONSE TO MS. BERRY’S ADDITIONAL UNDISPUTED FACTS

      Equifax responds to Ms. Berry’s additional claimed undisputed facts in separately

numbered paragraphs that coincide with Ms. Berry’s additional claimed undisputed facts.

      3.     Disputed. Beverly Starnes did not submit Ms. Berry’s application and

denied her a mortgage loan because there was a 60-day late notation on Ms. Berry’s

consumer report, and it did not matter whether it was a 60-day late notation for

September 2017 or August 2017. (Deposition of Beverly Starnes (“Starnes Depo”),

Doc. 41, 93:10-95:9, 102:16-103-21, 107:13-20).

      11.    Disputed. At Ms. Berry’s deposition, Equifax asked her specifically about

the damages she alleged were caused by Equifax. (Berry Depo., Doc. 40-2, 161:2-

164:22). Ms. Berry testified that all of her damages, including her emotional distress,

were the result of not getting the home that she was applying for in January 2018. (Id.,

158:23-159:5; 161:22-164:3). She testified that her emotional distress arising from that

denial manifested as the physical symptoms she described in her interrogatory


                                          -1-
          Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 4 of 12




response1 and deposition. (Id., 196:9-199:3). In addition, Ms. Berry testified that the

testimony she gave in response to First State Bank’s counsel concerning her mental and

emotional pain and anguish would be the same for Equifax. (Id., 164:4-15).

         12.   Disputed. See response to Ms. Berry’s Additional Undisputed Fact 11.

               DISCUSSION OF RELEVANT LEGAL AUTHORITIES
I.       Ms. Berry Was Not Damaged by Equifax’s Alleged Violations of the FCRA.
         In her Response, Ms. Berry implores the Court to focus on only three facts,

each of which involves only Equifax’s possible violation of the FCRA, and to ignore

facts that demonstrate that Equifax’s alleged violation of the FCRA did not cause

Ms. Berry’s alleged emotional distress and the physical manifestations thereof.

(Doc. 44 at 3-4). A review of all of the facts, however, demonstrates that Equifax,

not Ms. Berry, is entitled to summary judgment.

         As Ms. Berry testified under oath when asked by Equifax’s counsel, “we wouldn’t

be here today” if she “had been able to obtain that home loan” from SouthPoint Bank

through Ms. Starnes in January 2018. (Deposition of Ms. Berry (“Berry Depo.”), Doc.

40-2, 159:6-9). Ms. Berry further testified that she could not obtain that home loan if she

had a 60-day late payment within the prior 12 months, and she knew she had a 60-day

late payment in August 2017, a mere five months prior. (Id., 168:14-169-19; 184:12-21).

     1
    Ms. Berry described that harm in her interrogatory responses as follows:
     I am claiming physical harm as well as emotional harm as a result of
     Equifax’s actions. Specifically, I am claiming that I lost sleep/insomnia,
     anxiety, stress, loss of appetite. I also recall stress or tension headaches
     likely from my lack of sleep.
(See Doc. 44 at 9, 11; Doc. 44-1 at ¶ 7).

                                            -2-
        Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 5 of 12




      Ms. Starnes made it clear in her deposition, multiple times, that Ms. Berry

would have to either wait one year from the date of her most recent 60-day late

payment or wait until she did not have more than one 30-day late payment within

the most recent 12 months of her application, and that Ms. Berry was not going to

close on a loan in January 2018. (See, e.g., Deposition of Beverly Starnes (“Starnes

Depo”), Doc. 41, 95:2-8, 104:5-12, 107:13-20, 122:6-123:10, 144:14-147:13,

151:23-153:13, 166:10-167:22). It did not matter if the First State Bank (“FSB”) late

payment was (1) reported correctly in the first place by FSB, (2) corrected by FSB

as part of their normal monthly credit report updates, or (3) corrected by Equifax

pursuant to Ms. Berry’s January 31, 2018 dispute letter to Equifax. And it is

undisputed that Ms. Berry was 60 days late in paying the Account in August 2017.

(Berry Depo., Doc. 40-2, 158:8-22). Accordingly, Ms. Berry would have to wait

until August 2018 to obtain a home loan from SouthPoint Bank through Ms. Starnes.

      Ms. Berry testified, “I'm seeking damages that I believe were caused because I

was denied financing for the home that we tried to get in January.” (Id., 40:7-13). Ms.

Berry later testified that the testimony she gave in response to First State Bank’s counsel

concerning her mental and emotional pain and anguish would be the same for Equifax.

(Id., 164:4-15). When Equifax asked her specifically about the damages she alleged

were caused by Equifax, Ms. Berry testified that all of her damages, including her

emotional distress, were the result of not getting the home that she was applying for in


                                            -3-
        Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 6 of 12




January 2018. (Id., 158:23-159:5, 161:22-164:3). She testified that her emotional

distress arising from that denial manifested as the physical symptoms she described in

her interrogatory response and deposition. (Id., 196:9-199:3; see fn 1, supra).

       In her Response, Ms. Berry attempts to contradict her clear answers to

unambiguous questions and thereby create an issue of material fact as to the cause of her

alleged damages. (Doc. 44 at 11-12; Doc. 44-1). Specifically, Ms. Berry offers her

declaration to suggest that she was not asked during her deposition “specifically about

damages [she] attributed specifically to Equifax’s conduct in this case.” (Doc. 44 at 11-

12; Doc. 44-1, ¶ 5). She states that Equifax’s failure to reinvestigate her dispute caused

her the harm described in her interrogatory responses, (id., ¶ 8); and her damages did not

all arise out of the denial of the mortgage loan she was seeking in January 2018; rather,

Equifax's conduct caused the damages described in her interrogatory response, (id., ¶ 9).

For the reasons stated in Equifax’s Motion to Strike, filed contemporaneously herewith,

the Court should strike Ms. Berry’s Declaration or, in the alternative, strike the portions

of it that contradict her deposition testimony.

       Ms. Berry also offers the Affidavit of Jessica Nelson (“Nelson Aff.”) in an

attempt to create a material issue of fact. (Doc. 44 at 12; Doc. 44-2). Ms. Nelson

stated that Ms. Berry suffered emotional distress when she received Equifax’s

response to her dispute letter “because Equifax would not investigate or remove the

false information that was keeping her from buying a house before my father passed


                                            -4-
        Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 7 of 12




away as was his wish” (Nelson Aff., ¶¶ 10-13). Rather than create a material issue

of fact about the cause of Ms. Berry’s emotional distress, Ms. Nelson’s affidavit

appears to reiterate Ms. Berry’s testimony that her damages were caused by her

inability to obtain the home loan before her husband passed away. (Id.).

      Ms. Nelson’s affidavit contains no evidence that Ms. Berry would have reacted

any differently to Equifax’s letter if Mr. Umesh Tripathi would have interpreted Ms.

Berry’s dispute letter differently and changed her September 2017 60-day late payment

to an August 2017 60-day late payment. She cannot. If Mr. Tripathi had followed

Equifax’s policies and procedures and changed Ms. Berry’s September 2017 60-day late

payment to an August 2017 60-day late payment, Ms. Berry would have still been unable

to obtain the home loan in January 2018 because, as Ms. Starnes repeatedly testified, Ms.

Berry had to wait 12 months after a 60-day late payment to qualify for the home loan, or

until August 2018 if her credit file had been corrected. (Starnes Depo., Doc. 41, 93:10-

95:9, 102:16-103-21, 107:13-20). On May 18, 2018, Ms. Berry purchased a home at 117

Argyle Drive, Gadsden, Alabama, next door to her daughter, where she wanted to be,

and where her husband wanted her to be. (Id., 7:6-15, 124:12-14, 153:18-154:2, 155:11-

156:2; http://www.deltacomputersystems.com/cgi-apa3/APMCGI02?HTMCNTY=A

L31&HTMBASE=C&HTMKEY=0176222).


  2
    Equifax asks the Court to take judicial notice of the Property Appraisal public
record of Etowah County pursuant to Federal Rules of Evidence 201 and 803(8)
accessible through http://etowahcounty.org/deeds-and-records/.

                                           -5-
        Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 8 of 12




       Ms. Berry might wish to argue that the jury should determine the issue of whether

she suffered emotional distress as the result of the incorrect response letter rather than a

correct response letter that would have confirmed that she could not obtain the home loan.

That issue, however, does not raise a genuine dispute as to any material fact because Ms.

Berry has repeatedly testified (Berry Depo., 158:23-159:5, 161:22-164:3), and her

daughter’s affidavit confirms, that all of Ms. Berry’s damages were caused by her

inability to obtain the home loan in January 2018, and Mr. Tripathi’s error had no impact

on that result (Starnes Depo., Doc. 41, 93:10-95:9, 102:16-103-21, 107:13-20).

Accordingly, the Court should grant summary judgment in Equifax’s favor.

II.    Ms. Berry Has Not Established That Equifax Failed to Follow Reasonable
       Procedures.
       Equifax is not liable solely because information may have been inaccurate. “The

[FCRA] does not make [CRAs] strictly liable for all inaccuracies in the reports they

prepare.” Lazarre v. JPMorgan Chase Bank, N.A., 780 F. Supp. 2d 1330, 1333 (S.D.

Fla. 2011). Moreover, absent reason to doubt the reliability of FSB, Equifax acted

reasonably by relying on the information furnished by FSB. See Thomas v. Gulf Coast

Credit Servs., Inc., 214 F. Supp. 2d 1228, 1234 (M.D. Ala. 2002) (citing Henson v. CSC

Credit Servs., Inc., 29 F.3d 280, 285 (7th Cir. 1994) (holding reliance on information is

reasonable “absent prior notice that the information may be inaccurate”).

       In her Response, Ms. Berry relies upon a misplaced interpretation of the facts and

their relevance. (Doc. 44 at 13-14). She states:


                                            -6-
       Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 9 of 12




             It is undisputed that Equifax was reporting Plaintiff’s FSB account
     as being 60 days late as of September 2017. (Starnes Depo., p. 89:18-
     20)....
     However, FSB reported to Equifax that Plaintiff was not 60 days late in
     September 2017, but, rather, that she was “current” at that time.
     (Henderson Depo. pp. 36:17-37:2). . . . A genuine issue of material fact
     exists with regard to the reasonableness of Equifax’s procedures when the
     evidence is that Equifax was inaccurately reporting the status of
     Plaintiff’s account as 60 days late in September 2017 despite FSB telling
     Equifax that the account was current.
(Id.). Ms. Berry has offered no evidence concerning how Equifax was reporting the

FSB account in September 2017, and Equifax’s reporting in September 2017 is

irrelevant to this case because Ms. Berry was not seeking a loan from Ms. Starnes in

September 2017. What matters is how Equifax was reporting the FSB account in

January 2018. Equifax’s records show that at the time it received Ms. Berry’s dispute,

the Account reported with a status of M1 (green box), which means “Pays As

Agreed,” and also reported as “Closed Or Paid Account/Zero Balance” (yellow box).




(Declaration of Celestina Gobin (“Gobin Dec.”), Doc. 40-1, ¶ 46; Doc. 40-4).




                                         -7-
       Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 10 of 12




      Ms. Berry also misinterprets the reporting of the status of the FSB account with

the trade history of the FSB account. The status is the condition of the account when

last updated by the creditor or otherwise. (Id., ¶ 47). The status of an account is

different from the “Account History,” also known as “Derog Trade History.” (Id.,

¶ 48). Unlike status, which is a reflection of an account’s current condition, “Account

History” or “Derog Trade History” is the payment history and historical account

information for an account. (Id., ¶ 49). Equifax’s records show that at the time it

received Ms. Berry’s dispute, FSB reported the following Derog Trade History (blue

box): 60 days late for September 2017 on the date that FSB reported the Account to

Equifax, 30 days late for August 2017, 30 days late for March 2017, 90 days late for

February 2017, 60 days late for January 2017, 30 days late for December 2016 and so

on all the way back to 30 days late for November 2013. (Id., ¶¶ 50, 52).

      Moreover, Ms. Berry has offered no evidence concerning how FSB was reporting

the FSB account to Equifax after September 2017. The asterisk (*) symbol (purple box)

next to the First State Bank tradeline indicates that the information in the FSB account

was last updated by First State Bank via their normal, organic, monthly update process

and not via an off-cycle or “manual” update such as via an ACDV or AUD dispute form.

(Doc. 40-5 at 16 n.26). Accordingly, the information concerning the 60-day late payment

for September 2017 was supplied by FSB, not created by Equifax, and as stated above,

Equifax is entitled to rely on information furnished by FSB. See Thomas, 214 F. Supp.


                                          -8-
       Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 11 of 12




2d at 1234 (citing Henson, 29 F.3d at 285). Accordingly, the Court should grant summary

judgment in Equifax’s favor on this issue.

III.   Ms. Berry Failed to Establish That Equifax Willfully Violated the FCRA.
       Even if Mr. Tripathi did not handle Ms. Berry’s dispute of the 60-day late

payment in accordance with Equifax’s procedures, it does not mean that Equifax

willfully violated the FCRA. And because the loan was already being reported with a

zero balance Mr. Tripathi did not cause a dispute form or “ACDV” to be sent to FSB.

At most, Ms. Berry has demonstrated nothing more than an isolated human error that

does not warrant the imposition of punitive damages.

       In her Response, Ms. Berry complains about a procedure that she argues Equifax

should not have used in these circumstances but does not materially change the

outcome. (Doc. 44 at 15-19). Ms. Berry next cites cases analyzing whether a CRA

negligently violated § 1681i(a) to argue that Equifax willfully violated § 1681i(a). (Id.

at 17). This is a non-sequitur. A negligent violation of the FCRA does not prove a

willful violation of the FCRA.

       Moreover, Ms. Berry wholly fails to acknowledge that § 1681i(a)(1)(A) gives

CRAs the option to reinvestigate dispute information or delete the disputed information.

15 U.S.C. § 1681i(a)(1)(A). Accordingly, when a consumer disputes a balance on an

account, § 1681i(a)(1)(A) permits a CRA to change the balance to $0 (or leave it at $0)

without conducting a reinvestigation, as permitted by the policy that Ms. Berry attacks.



                                             -9-
       Case 4:18-cv-00356-KOB Document 47 Filed 07/23/19 Page 12 of 12




Similarly, § 1681i(a)(1)(A) permits a CRA to change the spelling of a consumer’s name

or the digits in the consumer’s phone number without sending an ACDV to the furnisher

of such information. Id. Accordingly, the Court should grant summary judgment in

Equifax’s favor and dismiss Ms. Berry’s claims against it.

                                  CONCLUSION
      For the foregoing reasons and those included in its Motion, Equifax requests that

its Motion be granted, and Ms. Berry’s Motion for Partial Summary Judgment be denied.

      Respectfully submitted this 23rd day of July, 2019.

            /s/ Norman Charles Campbell, II       /s/ Kirkland E. Reid
            J. Anthony Love                       Kirkland E. Reid
            Norman Charles Campbell , II          Jones, Walker LLP
            KING & SPALDING LLP                   11 N. Water Street, Suite 1200
            1180 Peachtree Street, N.E.           Mobile, AL 36602
            Atlanta, GA 30309                     251-439-7513
            404-572-2748                          Email: kreid@joneswalker.com
            Fax: 404-572-5100
            Email: tlove@kslaw.com
            Email: ccampbell@kslaw.com
                                                  Counsel for Defendant
                                                  Equifax Information Services LLC




                                         -10-
